Motion Granted and Order filed September 20, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00929-CV
                                   ____________

                           ALEX ERAZO, Appellant

                                        V.

  LUIS A SANCHEZ, CHIEF MEDICAL DIRECTOR FOR THE HARRIS
     COUNTY INSTITUTE OF FORENSIC SCIENCES; KIM OGG
   (FORMALLY DEVON ANDERSON), DISTRICT ATTORNEY FOR
              HARRIS COUNTY, TEXAS, Appellees


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-71507

                                     ORDER

      Appellant’s motion for a copy of the supplemental clerk’s record requested by
appellee on July 27, 2018 is GRANTED. The clerk of this court is ordered to provide
appellant with a paper copy of the 2nd Supplemental Clerk’s Record, which was
filed in this court on September 17, 2018.

                                  PER CURIAM